FIRST FARMERS AND MERCHANTS               )
NATIONAL BANK OF COLUMBIA,                )
a national banking association with       )
its principal office in Columbia,         )
Maury County, Tennessee,                  )
                                          )
      Plaintiff/Appellee,                 )   Appeal No.
                                          )   01-A-01-9608-CV-00381
VS.                                       )
                                          )   Maury Circuit
BURT BROTHERS FURNITURE CO.,              )   No. 6746
INC., WILLIAM W. HARDISON, SR.,
and DOROTHY M. HARDISON,
individually, and d/b/a Burt
                                          )
                                          )
                                          )
                                                               FILED
Brothers Furniture Co., Inc.,             )
                                          )                      April 30, 1997
      Defendants/Appellants.              )
                                                               Cecil W. Crowson
                                                              Appellate Court Clerk
                     COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE


APPEALED FROM THE CIRCUIT COURT OF MAURY COUNTY
AT COLUMBIA, TENNESSEE

THE HONORABLE JIM T. HAMILTON, JUDGE




THOMAS H. PEEBLES, IV
WALLER LANSDEN DORTCH & DAVIS
809 South Main Street, Suite 300
P. O. Box 1035
Columbia, TN 38402-1035
       Attorney for Plaintiff/Appellee

DELILAH A. SPEED
P. O. Box 973
Columbia, Tennessee 38402
       Attorney for Defendant/Appellant




                            AFFIRMED AND REMANDED




                                              BEN H. CANTRELL, JUDGE


CONCUR:
TODD, P.J., M.S.
LEWIS, J.
                                OPINION


             The primary question in this case is whether a wife’s guaranty of her

husband’s debts covers debts for which he later became obligated as a guarantor.

The Circuit Court of Maury County granted summary judgment against the wife. We

affirm.



                                         I.



             On July 14, 1994, William W. Hardison, Sr., president and sole

stockholder of Burt Brother Furniture Co., Inc. in Columbia, renewed a note on behalf

of his company payable to the First Farmers & Merchants National Bank. The bank

held Mr. Hardison’s guaranty and one signed by his wife, Dorothy M. Hardison, on

June 9, 1989. The guaranties are identical except that Mr. Hardison secures the

debts of Burt Brothers and Mrs. Hardison’s secures the debts of her husband.



             The first two paragraphs of Mrs. Hardison’s guaranty state:



                    FOR VALUE RECEIVED and for the purpose of
             enabling William W. Hardison, Sr. of Columbia, TN
             (hereinafter “Debtor”), to obtain credit from First Farmers
             and Merchants National Bank of Columbia, Tennessee,
             (hereinafter called “bank”), the undersigned hereby
             guarantees prompt payment at maturity, or at any other
             time thereafter, of any and all indebtedness or obligations
             upon which Debtor now is or may hereafter at any time
             become obligated or bound to said bank either as
             principal or endorser, whether said obligations arise by
             loans, overdraft, or other extensions of credits made by
             and with the consent of Debtor and we agree to pay all
             costs and expenses incurred by said bank in enforcing
             this guaranty, including a reasonable attorney’s fee.

                    It is understood and agreed that this guaranty is
             and shall be continuing in nature; that this guaranty
             guarantees the performance of all present and future
             obligations of Debtor; that no additional writing or
             guaranty shall be required of guarantor at the time Debtor


                                        -2-
             incurs future obligations; and that this guaranty will
             obligate guarantor on all future obligations of Debtor.



             When Burt Brothers defaulted on the note, the bank sued the company

and Mr. and Mrs. Hardison. Mrs. Hardison admitted signing the 1989 guaranty but

asserted that her guaranty covered only those obligations that Mr. Hardison incurred

as a principal or endorser, not as a result of his own guaranty. The court granted the

bank’s motion for summary judgment.



                                          II.



             We agree that the language of Mrs. Hardison’s guaranty covers the

obligations of Mr. Hardison arising from his guaranty of Burt Brothers’ debts. The

guaranty is very broad in its terms. While the first paragraph does refer to Mr.

Hardison’s liability as principal or endorser, the second paragraph “guarantees the

performance of all present and future obligations” of Mr. Hardison. In Tennessee the

words of a guaranty agreement are to be taken as strongly against the guarantor as

the sense will admit. Hickory Springs Mfg. Co., Inc. v. Evans, 541 S.W.2d 97 (Tenn.

1976); Taylor v. Ross, 736 S.W.2d 614 (Tenn. App. 1987). Therefore, the guaranty

covers the obligation Mr. Hardison now has to the bank as a result of his own

guaranty.



              There are no disputed issues of fact and the bank is entitled to a

judgment as a matter of law.




              We affirm the judgment of the trial court and remand this cause to the

Circuit Court of Maury County for any further proceedings necessary. Tax the costs

on appeal to Mrs. Hardison.

                                        -3-
                                  _____________________________
                                  BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION




_______________________________
SAMUEL L. LEWIS, JUDGE




                                  -4-